                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ANDREW QUIRUZ,                                     Case No. 17-cv-03300-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         PRELIMINARY APPROVAL OF
                                                                                            CLASS ACTION SETTLEMENT
                                  10     SPECIALTY COMMODITIES, INC., et al.,               WITHOUT PREJUDICE
                                  11                    Defendants.                         [Re: ECF 47]
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s Motion for Preliminary Approval of Class Action Settlement is DENIED

                                  14   WITHOUT PREJUDICE for the reasons stated at the hearing on June 27, 2019. Of particular

                                  15   concern to the Court, the settlement is intended to release a claim under the Fair Labor Standards

                                  16   Act which has not yet been pled, although Plaintiff has indicated that a second amended complaint

                                  17   adding such a claim will be filed. Additionally, the Court has not been provided with a copy of

                                  18   the signed settlement agreement. Plaintiff’s counsel stated at the hearing that these and the other
                                  19   deficiencies in the motion will be rectified in a renewed motion for preliminary approval.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: June 27, 2019

                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
